With respect to the defense of fraud in the procurement of the notes sued on, it is nowhere alleged that the false representations, upon which defendant says he relied to his injury, were made with knowledge of their falsity or with reckless disregard of their truth or falsity, nor is it alleged that such false representations were made with intent to deceive the defendant. The allegations, therefore, are insufficient to support the charge of fraud. Stone v. Milling Co., post, 585.
Furthermore, it is alleged that the defendant informed the salesman of the Brenard Manufacturing Company "he was too busy at the time to read over the contract, but would rely on the statements made by the agent and sign it, since he had to wait on his customers and could not possibly read the written instrument."
Animadverting on the insufficiency of a similar defense in Upton v.Tribilcock, 91 U.S. 45, it was said: "It will not do for a man to enter into a contract, and, when called upon to respond to its obligations, to say that he did not read it when he signed it, or did not know what it contained. If this were permitted, contracts would not be worth the paper on which they are written. But such is not the law. A contractor must stand by the words of his contract; and, if he will not read *Page 559 
what he signs, he alone is responsible for his omission," citing in support of the position: Jackson v. Croy, 12 Johns, 427; Leis v. Stubbs, 6 Watts, 48; Farly v. Bryant, 32 Me. 474; Coffing v. Taylor, 16 Ill. 457; Slafytonv. Scott, 13 Ves., 427; Alvanly v. Kinnaid, 2 Mac.  G., 7; 29 Beav., 490.
To like effect are our own decisions. Hoggard v. Brown, ante, 494;Hollingsworth v. Supreme Council, 175 N.C. 615, at page 637; Colt v.Kimball, 190 N.C. 169, and cases there cited.
The duty to read an instrument, or to have it read, before signing it is a positive one, and the failure to do so, in the absence of any mistake, fraud or oppression, is a circumstance against which no relief may be had, either at law or in equity. Grace v. Strickland, 188 N.C. p. 373. There are none so blind as those who have eyes and will not see; none so deaf as those who have ears and will not hear. Furst v. Merritt, 190 N.C. p. 402, and cases there cited.
The case of Bank v. Redwine, 171 N.C. 559, strongly relied on by the defendant, is not at variance with this position, but is in support of it. Likewise, the cases of Oil and Grease Co. v. Averett, ante, 465; Bell v.Harrison, 179 N.C. 190, Machine Co. v. McKay, 161 N.C. 584, Leonard v.Power Co., 155 N.C. 10, and Walsh v. Hall, 66 N.C. 233, cited by the defendant, fall in the same category.
There was error in submitting the issue of fraud to the jury, as the answer contains no sufficient allegation to support it.
New trial.